DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-3, 6, 9, 11, 18- 20, 23, 29, 30, 33- 35, 40-41, and 43- 44 are currently pending.
	Claims 30, 33 -35, 40- 41, and 43- 44 are withdrawn from consideration.
	Claims 1- 3, 6, 9, 11, 18- 20, 23, and 29 are currently under consideration.

---Response to Arguments---
Specification
	Receipt of corrected specification filed May 4, 2022 is acknowledged. All objections to the specification are withdrawn.

Claim Rejections - 35 USC§ 102
	Regarding the rejections to claims 1- 3, 6, 9, 11, 16, 18- 20, 23, and 29, Applicant's arguments have been considered and are not persuasive. However, the amendment to claim 1 has overcome the rejection to claims 1, 6, 16, 18- 20, 23, and 29 is withdrawn. The rejection of claim 16 is moot due to the cancellation of the claim.

Claim Rejections - 35 USC§ 103 (Original)
	Claims 1-3, 6, 9, 11, 18-20, 23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over PANITCH, US 2014/0288002 A1, Pub: Sep. 25, 2014 (reference Panitch ‘002), in view of STAURT, WO 2016/065083, Pub: 28 April 2016, PANITCH, US 2015/0031619 A1, Pub: Jan. 29, 2015, on IDS dated Jan. 1, 2020 (reference Panitch ‘619), PRESTWICH, US 2016/0331841 A1, Pub: Nov. 17, 2016,on IDS dated Jan. 7, 2020, and filed Apr. 15, 2016, and CIALDI, US 6,051,701, Published Apr. 18, 2000, on IDS dated Jan. 7, 2020.
Regarding claims 1-3, 6, 9, 11, 18-20, 23, and 29, Panitch ‘002 discloses synthetic peptidoglycans comprised of one or more synthetic peptides conjugated to a glycan (Abstract, Claims). Specifically, from about 1 to 80 collagen binding peptides ([0010]; claim 1), comprising less than 40 amino acids per ([0030]) having binding affinity to one or more collagen types ([0041]; claim 11), and variable functionalization ([0040]) covalently bonded to a glycan ([0026]). Panitch ‘002 teaches any glycan, including hyaluronic acid, heparin, and polysaccharides among others ([0028] [0038]). Finally, Panitch’002 teaches the use of the disclosed synthetic peptidoglycans to mitigate platelet binding to exposed collagen and intimal hyperplasia; as well as, stimulation of endothelial cell proliferation ([0012]).
Panitch ‘002 does not disclose chemically sulfated glycans to any specific degree of sulfation, specific peptide functionalization, or specific dissociation constant (Kd) for collagen binding peptides.
Cialdi discloses sulfation of polysaccharides; specifically, glyocsaminoglycans (Col. 5, lines 45-50) to the range of 0.5 and 3.5 sulfate groups per monomeric unit (abstract). Further, Cialdi discloses non-oxidatively cleaved hyaluronic acid (HA) esters sulfated at a rate of  2.5 sulfate groups per disaccharide unit (Col. 4, lines 16-40; claims 6, 7, and 9) which are encompassed by the instant specification definition of “about” (+/- 10%)(See spec. par. [0033]); and molecular weights for the resultant chemically modified sulfated glycans between 10 and 1250 kDa, wherein the molecular weight may be modified by known techniques to meet size requirements for biopolymers (Col. 4, lines 18-40) Finally, Cialdi provides a motivation to sulfate glycosaminoglycans (GAGs); specifically, that they exhibit anti-thrombotic (heparin-like) activity, negate hemolysis, and demonstrate particular properties of endothelial cell growth and proliferation (Col. 1, lines 20-26, Example 11, Figure 1). For instance, sulfated species achieve confluence in endothelial cell proliferation in 1 day as opposed to 3 for a non-sulfated species (Col. 13, Example 14, lines 14-26; Figure 2); and an assay for various 200 kDa HA species, having degrees of sulfation from 2.0 – 3.5 (Col. 10, lines 40-45), demonstrating the best dosage to outcome result, as measured by thrombin time, between 2.0 and 3.0 degrees of sulfation (results spanning Col. 10, line 49-Col. 11, line 25, TABLES 1 and 2).
Regarding claim and 18, the art recognizes functionalization of glycans with collagen binding peptides between 15 and 30 %, as evidenced by Staurt (p.5, lines 30-31; p. 23, lines 25-27).
Regarding claim 19, the art recognizes multiple known species of collagen binding peptides having binding affinity to collagen of less than or about 1mM, as evidenced by Staurt (p.7, line 29; p. 10, lines 11, 15, 19, and 23).
Regarding claims 19 and 20, the art recognizes collagen binding peptides of less than 40 amino acids having Kd less than about 1mM, as evidenced by Panitch ‘619 (par. [0185]).
Regarding claim 23, the art recognizes non-oxidative cleavage of polysaccharides; specifically, separation by weight prior to sulfation (Col. 4, lines 16-40), as evidenced by Cialdi.
Regarding claim 29, Panitch’002 claims a synthetic peptidoglycan comprising a glycan and from 1-80 collagen binding peptides, wherein the peptides are covalently bonded to the glycan (claim 1), and the glycan can be heparan (claim 2) or hyaluronic acid (claim 5). The limitation from claim 1 encompasses an average number of peptides per glycan of about 70 –about 80.
Thus, all of the elements required of claims 1-3, 6, 9, 11, 16, 18-19, 20, 23, and 29 were known in the art at the time of filing. Further, one of skill would have been motivated to reduce the effects of intimal hyperplasia (as taught in Panitch’002), by preparing chemically sulfated bioconjugates having a molecular weight greater than 150 kDa (Cialdi, Col. 10, lines 40- 45, Table 1; claim 6) of the elected species as a consequence of substituting a known element (hyaluronic acid taught by Panitch’002) with another (sulfated hyaluronic acid disclosed by Cialdi) to modify molecular weight, increase heparin-like benefits, and increase endothelial cell migration and proliferation, as taught by Cialdi, to the area of application of said bioconjugates – with or without an engineered matrix –with reasonable expectation of success at the time of filing.

--Response to Arguments--
	Applicant's arguments filed May, 4, 2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments of the definition of the term “chemically sulfated glycan”, the definition in the specification does not place a requirement for a certain amount of sulfate moieties. Additionally, reference to “chemically modified” does not change the final structure of a sulfated glycan. The sulfate moieties are the same whether they are added biologically or chemically.  Further, regarding applicants’ arguments against the references individually; specifically, Prestwich’s teachings of de-sulfated glycans of MW 100 kDa conjugated to 80 peptides to treat fibrosis in the liver and kidneys with chemically-modified-heparin-like-structures intended to bind directly to collagen (i.e. de-sulfated heparin [0031]; [0033]): one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
	In response to applicant's argument that superior results were demonstrated; and would not have been foreseen because none of the references appreciate the molecular weight effect: Prestwich teaches that increasing the weight of Heparin-SILY increases aggregates; and thereby, increases collagen binding affinity. ([0396]). In addition, ‘841 teaches treatment of – among others including endothelial dysfunction – renal diseases and hepatic specific conditions. ([0221]; [0221]- [0223]; [0228]). Cialdi, US 6,051,701 (‘701) discloses specific sized heparin-like hyaluronic acid based chemically-sulfated- compounds (e.g. 50,000 to 250,000 Daltons; and 250,000 to 750,000 Daltons) leading to the formation of derivatives with chemical-physical characteristics, but most of all biological characteristics, which are different from those of the starting materials. (claim 6; Col. 1, lines 23- 26; Col. 2, lines 29- 39). This includes the specific instance of different degrees of sulfation on 200 kDa scaffolds. (previous rejection).
	As such, one of skill practicing the combined teachings would naturally identify the specific biological characteristics (e.g. collagen binding in different tissues; such as, liver and kidney) of the different molecular weight compositions during routine experimentation and clinical evaluation or in vivo animal testing.  
	Further, applicants point to pgs 70-71 and Fig. 8, but these data do not support patentability of the instant claims.  Specifically, while a correlation may exist between the molecular weight of sulfated hyaluronic acid, applicants have not shown that the instantly claimed range is superior.  For example, lower MWs would be useful to target diseases of the kidneys and bladder, while those of the claimed range would not.  Further, the proffered data are not commensurate in scope with the broad instant claims.  The data are limited to sulfated hyaluronic acid (sHA) having a MW of approximately 150 kDa, while the instant claims recite ANY sulfated glycan in any MW greater than about 150 kDa.  The claimed range encompasses MWs below 150 kDa, and applicants’ own data show that the 163 kDa MW showed a signal in the bladder.  Thus, it is not even clear if the 150 kDa MW would surely have the effect that applicants suggest.  Moreover, applicants have not shown that MWs above 323 kDa show the same effect, even if this could be considered a superior effect.  
	In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., different distribution of specific compositions in different tissues) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In addition, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
	Therefore, the rejections to claims 1- 3, 6, 9, 11, 18- 20, 23, and 29 over US 2014/0288002 A1, WO 2016/065083, US 2016/0331841 A1, and US 6,051,701 are maintained.

Double Patenting (Original)
Claims 1,3, 6, 9, 11, 18, 19, 20, and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-8 of U.S. Patent No. US 9,512,192, Pub: Dec. 6, 2016, on IDS (‘192), in view of PANITCH, US 2014/0288002 A1, Pub: Sep. 25, 2014 (Panitch ‘002), in view of STAURT, WO 2016/065083, Pub: 28 April 2016, PANITCH, US 2015/0031619 A1, Pub: Jan. 29, 2015, on IDS (Panitch ‘619), and CIALDI, US 6,051,701, Published Apr. 18, 2000, on IDS.
Regarding claims 1-3, 6, 9, 11, 18, 19, 20, 23, and 29, claim 1 of ‘192 recites a synthetic peptidoglycan comprising a glycan and from 1-50 collagen binding peptides, each of which is covalently bonded to the glycan, wherein the peptides comprise amino acids 1-18 (RRANAALKAGELYKSILY) of SEQ ID NO: 1; ‘192 claims 4-8 recite different species of glycan; glycosaminoglycan, hyaluronan, dermatan sulfate, and heparan respectively.
‘192 does not claim chemically sulfated glycans to any degree of sulfation.
Cialdi discloses sulfation of polysaccharides; specifically, glyocsaminoglycans (Col. 5, lines 45-50) to the range of 0.5 and 3.5 sulfate groups per monomeric unit (abstract). Further, Cialdi discloses non-oxidatively cleaved hyaluronic acid (HA) esters sulfated at a rate of 2.5 sulfate groups per disaccharide unit (Col. 4, lines 16-40; claims 6, 7, and 9) which are encompassed by the instant specification definition of “about” (+/- 10%)(See spec. par. [0033]); and molecular weights for the resultant chemically modified sulfated glycans between 10 and 1250 kDa, wherein the molecular weight may be modified by known techniques to meet size requirements for biopolymers (Col. 4, lines 18-40). Finally, Cialdi provides a motivation to sulfate glycosaminoglycans (GAGs); specifically, that they exhibit anti-thrombotic (heparin-like) activity, negate hemolysis, and demonstrate particular properties of endothelial cell growth and proliferation (Col. 1, lines 20-26, Example 11, Figure 1). For instance, sulfated species achieve confluence in endothelial cell proliferation in 1 day as opposed to 3 for a non-sulfated species (Col. 13, Example 14, lines 14-26; Figure 2); and an assay for various 200 kDa HA species, having degrees of sulfation from 2.0 – 3.5 (Col. 10, lines 40-45), demonstrating the best dosage to outcome result, as measured by thrombin time, between 2.0 and 3.0 degrees of sulfation (results spanning Col. 10, line 49-Col. 11, line 25, TABLES 1 and 2).
Regarding claim 1, ‘192, as modified by Cialdi encompasses the limitation of a chemically sulfated glycan and thereby meets the limitations of instant claim 1.
Regarding claim 2 and 3, ‘192 as modified by Cialdi encompasses the limitations of degree of sulfation and sulfate moieties per peptide.
Regarding claims 6, 9, and 11, ‘192 as modified by Cialdi encompasses the molecular weight limitations. 
Regarding claims 17 and 18, the art recognizes functionalization of glycans with collagen binding peptides between 15 and 30 %, as evidenced by Staurt (p.5, lines 30-31; p. 23, lines 25-27).
Regarding claim 19 and 20, the art recognizes multiple known species of collagen binding peptides having binding affinity to collagen of less than or about 1mM, as evidenced by Staurt (p.7, line 29; p. 10, lines 11, 15, 19, and 23).Specifically, RRANAALKAGELYKSILY (SEQ ID NO: 1)(p.20, lines 18-19); which is quantified in Panitch’619, Example 11 discloses a collagen binding peptide of less than 40 amino acids identified as “SILY” (RRANAALKAGELYKSILYGC)([0168]), having a Kd of 1.2μM; which is less than about 1mM, ([0185]).
Regarding claim 23, the art recognizes non-oxidative cleavage of polysaccharides; specifically, separation by weight prior to sulfation (Col. 4, lines 16-40), as evidenced by Cialdi.
Regarding claim 29, ‘192 claims a synthetic peptidoglycan comprising a glycan and from 1-50 collagen binding peptides, wherein the peptides are covalently bonded to the glycan (claim 1), and the glycan can be heparan (claim 8) or hyaluronic acid (claim 6). The limitation from claim 1 encompasses an average number of peptides per glycan of about 50.
Thus, all of the elements required of claims 1-3, 6, 9, 11, 16, 18-19, 20, 23, and 29 were known in the art at the time of filing. Further, if one of skill were motivated to reduce the effects of intimal hyperplasia (as taught in Panitch’002, [par. 0012]), it would have been obvious to combine the elements, thereby producing the result of the chemically sulfated bioconjugates of 1-50 peptides comprising up to 40 amino acids as a consequence of substituting a known element (hyaluronic acid taught by ‘192) with another (sulfated hyaluronic acid disclosed by Cialdi) in an attempt to modify molecular weight, increase heparin-like benefits, and increase endothelial cell migration and proliferation, as taught by Cialdi, with reasonable expectation of success at the time of filing.

Claims 1-3, 6, 9, 11, 18, 19, 20, 23, and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5 of US 9,200,039, Pub: Dec. 1, 2015, on IDS (‘039), in view of PANITCH, US 2014/0288002 A1, Pub: Sep. 25, 2014 (Panitch ‘002), in view of STAURT, WO 2016/065083, Pub: 28 April 2016, PANITCH, US 2015/0031619 A1, Pub: Jan. 29, 2015, on IDS (Panitch ‘619), and CIALDI, US 6,051,701, Published Apr. 18, 2000, on IDS.
Regarding claims 1-3, 6, 9, 11, 18, 19, 20, 23, and 29, claim 1 of ‘039 recites an extracellular matrix-binding synthetic peptidoglycan comprising a glycan and from 1-80 collagen binding peptides; and from about 1 to about 80 hyaluronic acid binding peptides; wherein the peptides are covalently bonded to the glycan. Claims 2, 3, and 5 further limit the glycan to heparan, dermatan sulfate, and hyaluronic acid respectively.
‘039 does not claim chemically sulfated glycans to any degree of sulfation.
Cialdi discloses sulfation of polysaccharides; specifically, glyocsaminoglycans (Col. 5, lines 45-50) to the range of 0.5 and 3.5 sulfate groups per monomeric unit (abstract). Further, Cialdi discloses non-oxidatively cleaved hyaluronic acid (HA) esters sulfated at a rate of  2.5 sulfate groups per disaccharide unit (Col. 4, lines 16-40; claims 6, 7, and 9) which are encompassed by the instant specification definition of “about” (+/- 10%)(See spec. par. [0033]); and molecular weights for the resultant chemically modified sulfated glycans between 10 and 1250 kDa, wherein the molecular weight may be modified by known techniques to meet size requirements for biopolymers (Col. 4, lines 18-40). Finally, Cialdi provides a motivation to sulfate glycosaminoglycans (GAGs); specifically, that they exhibit anti-thrombotic (heparin-like) activity, negate hemolysis, and demonstrate particular properties of endothelial cell growth and proliferation (Col. 1, lines 20-26, Example 11, Figure 1). For instance, sulfated species achieve confluence in endothelial cell proliferation in 1 day as opposed to 3 for a non-sulfated species (Col. 13, Example 14, lines 14-26; Figure 2); and an assay for various 200 kDa HA species, having degrees of sulfation from 2.0 – 3.5 (Col. 10, lines 40-45), demonstrating the best dosage to outcome result, as measured by thrombin time, between 2.0 and 3.0 degrees of sulfation (results spanning Col. 10, line 49-Col. 11, line 25, TABLES 1 and 2).
Regarding claim 1, ‘039, as modified by Cialdi encompasses the limitation of a chemically sulfated glycan and thereby meets the limitations of instant claim 1.
Regarding claim 2 and 3, ‘039 as modified by Cialdi encompasses the limitations of degree of sulfation and sulfate moieties per peptide.
Regarding claims 6, 9, and 11, ‘039 as modified by Cialdi encompasses the molecular weight limitations. 
Regarding claims 17 and 18, the art recognizes functionalization of glycans with collagen binding peptides between 15 and 30 %, as evidenced by Staurt (p.5, lines 30-31; p. 23, lines 25-27).
Regarding claim 19 and 20, ‘039 claim 14 limits the collagen binding peptide to, among others, RRANAALKAGELYKSILYGC (SEQ ID NO: 68); which is quantified in Panitch’619, Example 11 discloses a collagen binding peptide of less than 40 amino acids identified as “SILY” (RRANAALKAGELYKSILYGC) ([0168]), having a Kd of 1.2μM; which is less than about 1mM, ([0185]).
Regarding claim 23, the art recognizes non-oxidative cleavage of polysaccharides; specifically, separation by weight prior to sulfation (Col. 4, lines 16-40), as evidenced by Cialdi.
Regarding claim 29, ‘039 claim 1 as modified by Cialdi encompasses an average number of peptides per glycan of about 70 –about 80.
Thus, all of the elements required of claims 1-3, 6, 9, 11, 16, 18-19, 20, 23, and 29 were known in the art at the time of filing. Further, if one of skill were motivated to reduce the effects of intimal hyperplasia (as taught in Panitch’002), it would have been obvious to combine the elements, thereby producing the result of the chemically sulfated bioconjugates of the elected species as a consequence of substituting a known element (hyaluronic acid ‘039, claim 5; Panitch ‘002) with another (sulfated hyaluronic acid disclosed by Cialdi) in an attempt to modify molecular weight, increase heparin-like benefits, or increase endothelial cell migration and proliferation, as taught by Cialdi, to the area of application of said bioconjugates – with or without an engineered matrix –with reasonable expectation of success at the time of filing.

--Response to Amendment--
	Applicant’s request to hold the double patenting rejections in abeyance (response, pgs. 7-8). 
A request to hold a rejection in abeyance is not a proper response to a rejection.  Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 CFR 1.111(b), 714.02, and 804(B)(1)).  Thus, the double patenting rejections of record have been maintained as no action regarding these rejections has been taken by applicants at this time, and since no allowable subject matter has presently been indicated.
The double patent rejections of claims 1- 3, 6, 9, 11, 18- 20, 23, and 29 are maintained. 


Conclusion
Summary of claims: claims 1- 3, 6, 9, 11, 18- 20, 23, and 29 are rejected. No claims are allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        

/Kevin S Orwig/Primary Examiner, Art Unit 1658